Citation Nr: 0503645	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to January 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The Board remanded this matter for additional development in 
October 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of record that the veteran was a 
prisoner-of-war (POW) during his period of service.  

3.  There is no competent evidence of a relationship between 
the veteran's low back disorder and his period of active 
service.  

4.  There is no competent evidence of a relationship between 
the veteran's impotence and his period of active service.  


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran's impotence was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).

In a February 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the veteran to submit or identify any 
additional information or evidence that he might have that 
pertained to his appeal.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal, which denied the 
veteran's service connection claims, was dated in October 
1997, prior to the enactment of the VCAA.  Obviously, 
therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his service connection 
claims.  Nonetheless, the lack of such a pre-decision notice 
is not prejudicial to the veteran in this case.  The VCAA 
notice was provided by the RO in February 2004 subsequent to 
the Board's October 2003 Remand.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the February 2004 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claims, as evidenced by the October 2004 
supplemental statement of the case (SSOC), which also 
contained the pertinent provisions of the VCAA.  In summary, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his service 
connection claims and to respond to VA notices.  Therefore, 
to decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no additional private medical records in 
connection with this appeal.  Moreover, the veteran has been 
afforded pertinent VA medical examinations in connection with 
his claims.  The examination report provides the necessary 
medical opinions.  There is no basis to request an additional 
examination or other medical opinions.  

For the reasons set forth above, and given the facts of this 
case, no further notification or development action is 
necessary in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

Analysis

In the Board's decision and remand dated in October 2003, the 
Board reopened the veteran's service connection claims based 
on the receipt of new and material evidence in support of his 
claims.  Thus, the matters before the Board are entitlement 
to service connection for a low back disorder and for 
impotence.  

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Turning first to the veteran's claim of service connection 
for a low back disorder, the service medical records reveal 
that in December 1975, the veteran complained of low back 
pain for four days.  The veteran was advised to apply heat 
and sleep on a firm mattress.  In a March 1976 record, the 
veteran reported that he slipped on the deck and fell, which 
caused low back pain.  An examination revealed muscle spasm 
of the low back due to the fall.  A May 1977 record shows 
that the veteran had been doing some heavy lifting and was 
diagnosed as having muscle strain.  In a December 1977 
record, it is noted that the veteran struck his back on a 
hard object; he was diagnosed as having muscle strain.  

The veteran was involved in a head on collision during 
service in May 1978.  At that time, the records show that the 
veteran had x-ray studies done of the head and neck, which 
revealed no evidence of a fracture, and that he complained of 
low back, neck, and shoulder pain.  In a May 1978 record, it 
is noted that the veteran walked with a limp to the right 
side and complained of intermittent pain from his back down 
the right leg.  In records dated in June and July 1978, the 
examiner noted that the veteran's symptoms of lumbar strain 
would continue to resolve; the veteran was diagnosed as 
having musculoskeletal low back pain, subsiding.  The Medical 
Board Report dated in December 1979 included no medical 
findings relative to the veteran's back.  

VA outpatient records dated from December 1988 to August 1990 
are silent for any complaints or treatment associated with 
the low back.  

In private outpatient records from Dr. John A. Wagoner, Jr., 
M.D., dated from December 1989 to August 1992, the veteran 
was treated for migraine headaches and other neurological 
symptoms stemming from the 1978 motor vehicle accident.  
Nothing with respect to the back is noted.  

In a VA examination report dated in November 1993, the 
examiner recited the veteran's inservice history of a motor 
vehicle accident, which resulted in injuries to the neck and 
low back, as well as diagnoses of epilepsy and narcolepsy.  
The veteran reported that from the 1978 motor vehicle 
accident, he had experienced residual pain in the low back 
that radiated down into the left leg.  He complained that his 
symptoms had increased over time, necessitating him to take 
800 milligrams of ibuprofen and 400 milligrams of Tylenol 
three times daily for the pain.  At the time of the 
examination, the examiner reported no evidence of muscle 
spasms, no abnormal curvatures of the spine, and normal motor 
and reflexes.  The veteran was diagnosed as having status 
post motor vehicle accident with residual chronic lumbosacral 
strain with possible left-sided sciatica.  Results of x-ray 
studies of the lumbosacral spine were normal.  

VA outpatient records dated from 1994 to 1997 reveal that in 
December 1996, the veteran fell from his boat to the dock 
steps, landed on his left leg, and felt a pop at the left 
side of his waist.  He reported instantaneous pain and 
swelling.  It was noted that the veteran limped, favoring the 
right side.  The veteran's history of low back "damage" due 
to a motor vehicle accident in 1978 is also reported.  The 
examiner diagnosed possible sciatica.  Physical therapy 
records dated from March to June 1997 reflect complaints of 
low back pain with little relief.  The veteran reported an 
original injury to the low back in 1973.  

In the several VA examination reports dated in April 1998, 
the veteran reported that he had had many accidents in 
service where he bumped his head, neck, or back, but that the 
worst accident was the motor vehicle accident in 1978.  The 
veteran described ongoing symptoms since the 1978 accident, 
which included frequent back pain that radiated from the back 
down the left leg.  He used a cane since about 1996 to 
support the left leg.  The veteran also reported the 1996 
accident in which he fell off his boat, further aggravating 
his neck and back symptoms.  

The examiner noted that the veteran walked with a limp 
favoring the left lower extremity.  All range of motion tests 
were noted as normal.  And, with the exception of sensation, 
neurologic examination of the lower extremities was normal.  
The examiner diagnosed the veteran as having low back pain, 
muscular (probably muscular pain).  The examiner noted that 
all reflexes were normal and other than in the medial aspect 
of the left thigh, sensation was normal.  No limitations were 
found in the lumbosacral spine.  There was some weakness and 
fatigue in the left lower extremity and the veteran had a 
limp favoring the left lower extremity.  

A lumbosacral spine x-ray study conducted in April 1998 
showed productive changes of the low thoracic spine, suspect 
unfused apophysis transverse process L1 on the right of 
doubtful significance.  Otherwise, the lumbosacral was normal 
with no degenerative disc disease and no spondylolisthesis or 
spondylolysis noted.  The sacroiliac joints and hip joints 
were unremarkable.  

The examiner opined that the 1978 accident was not the cause 
of the veteran's present symptoms and that examination of the 
lumbar spine was "almost normal" at the time of 
examination.  

Given the examiner's opinion during the April 1998 VA 
examination, to the effect that there is no relationship 
between a current back disability and the 1978 motor vehicle 
accident, there is no basis for an award of the veteran's 
service connection claim.  There being no reasonable doubt, 
the veteran's service connection claim, therefore, must be 
denied.  VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  Although it is clear that the veteran 
had several problems with his low back during service, these 
episodes were acute and transitory in nature, and as such, 
did not result in chronic residual low back disability.  His 
claim of service connection for low back disability, is thus, 
denied.  
Impotency

The veteran's service medical records are silent for any 
complaints, notations, treatment, or diagnoses of impotence.  

In private outpatient records from Dr. John A. Wagoner, M.D., 
a November 1990 medical record shows a diagnosis of 
impotency.  

In private outpatient records dated in January and February 
1991 from Peter E. Howe, M.D., it is noted that the veteran 
had a long history of impotence, anywhere from at least 10 to 
15 years.  Dr. Howe also indicated that the veteran had been 
involved in a motor vehicle accident that required multiple 
surgeries and that the veteran had undergone torture to the 
genitalia as a prisoner-of-war (POW).  Also noted is that the 
veteran had problems with having an erection and that he 
reportedly had had extensive treatment in the past.  The 
doctor noted that the symptoms the veteran was having sounded 
like vascular impotence.  

In February 1991 records from Lincoln General Hospital for 
complaints of impotence, the record shows that the veteran 
reported being a POW and had undergone torture involving the 
genitalia.  The diagnosis was vasculogenic impotence.  During 
the course of hospitalization, a procedure for a penile 
prosthesis was completed.  

A March 1991 statement from Dr. Howe indicated that the 
procedure for the penile prosthesis had been completed.  
Follow-up medical records dated from February to August 1991 
are also of record.  

In the VA examination report dated in November 1993, the 
veteran reported his inservice motor vehicle accident and 
stated that he was diagnosed as having impotency due to the 
accident.  

In the VA examination report dated in April 1998, the veteran 
reported that he was a POW during Vietnam and had suffered 
mutilation and torturing.  He reported that his impotence 
began in 1978 following the motor vehicle accident and that 
he had complete impotence in 1984.  He recalled that the 
problems began in 1978 after the accident, but that he was 
not impotent at that time.  The veteran had a longstanding 
history of studies that included nocturnal penile tumescence 
test and hormonal studies.  The results of these tests 
suggested impotence of an organic etiology, with evidence of 
a sleep disorder.  An evaluation in 1991 suggested a vascular 
etiology, and a penile prosthesis was implanted.  The veteran 
denied any bowel or bladder problems, but noted is that he 
experienced numbness and tingling in the area of the left 
groin and into the left leg.  

The examiner rendered an opinion that there was no good 
evidence to suggest that the veteran's impotence was 
neurogenic in etiology.  His sensory loss was not very clear 
in terms of its distribution and did not seem to fit any 
specific type of pattern.  The examiner noted that given that 
there was good anal tone, with normal bowel and bladder 
function, a neurogenic cause was doubtful.  The examiner 
noted that the veteran had fallen on his back again two years 
earlier, but since the impotence had predated that incident, 
there was no apparent relationship between that and the fall.  
Also, the examiner concluded that it was more likely than not 
that the veteran's medical condition was not related to his 
service and to the motor vehicle accident in 1978.  

A microfiche copy of living POWs is of record that does not 
include the veteran's name.  There is nothing in the records 
to substantiate that the veteran was a POW during his 
service.  Thus, his allegations that he was tortured and 
mutilated in the genitalia and that subsequently, he became 
impotent as a result, are not supported by the record.  DD 
Forms 214 do not show that the veteran was a POW.  Moreover, 
the microfiche list of living POWs does not include the 
veteran's name amongst the names of POWs.  Therefore, there 
is no basis for an award of service connection for impotence 
by virtue of POW status.  

Additionally, there is no competent evidence of record to 
support the onset of impotence during the veteran's period of 
service on any other basis.  The service medical records are 
silent for any pertinent findings, complaints, or diagnoses 
of impotence during service.  The Medical Board Report does 
not mention treatment for or complaints regarding symptoms 
associated with impotence during service.  

Moreover, neither private nor VA medical records following 
separation from service provide a link between the onset of 
impotence and the veteran's period of service.  As noted 
herein, the veteran alternatively contends that his impotence 
had its beginnings as a result of the 1978 motor vehicle 
accident.  He has reported that although impotence per se did 
not completely surface at that time, the symptoms arose in 
1978 and he became "completely" impotent at some point in 
1984.  Nonetheless, in the VA examination report dated in 
April 1998, the examiner concluded that it was more likely 
than not that the veteran's impotence was not related to his 
service and, therefore, not related to the motor vehicle 
accident in 1978.  

Under VA law and regulations, VA must consider all lay and 
medical evidence of record in a case with respect to benefits 
under the laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).  In 
this case, however, there is not such a balance of the 
positive and negative evidence, and as such, the benefit may 
not be given to the veteran.  Therefore, his claim of service 
connection for impotence is denied.  

ORDER

Service connection for a low back disorder is denied.  

Service connection for impotence is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


